Citation Nr: 0826228	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of prostate cancer.  

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for adjustment disorder with depressed mood.  

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment scar of the left thigh.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active service from August 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions, dated in March 2006 and 
August 2006, which, in part, denied increased disability 
ratings for residuals of prostate cancer and for shell 
fragment scar of the left thigh; and granted service 
connection at a 10 percent initial disability rating for 
adjustment disorder with depressed mood, effective from 
January 31, 2006, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  

In a letter received in February 2007, the veteran's 
representative raised the issue of service connection for 
additional disability associated with the veteran's service-
connected gunshot wound scar to the right hip, manifested by 
"residual of pressure applied to the bone chip of the right 
hip."  This issue is not in appellate status and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The residuals of the veteran's prostate cancer are 
primarily manifested by voiding dysfunction with urine 
leakage requiring the wearing of absorbent materials that 
must be changed three times per day; there is no evidence of 
local reoccurrence or metastasis of the prostate cancer or 
renal dysfunction attributable to the cancer.  

2.  Since service connection was established, the veteran's 
adjustment disorder with depressed mood has been manifested 
by no more than mild symptoms of depressed mood.  

3.  The veteran's shell fragment scar of the left thigh is 
not shown to be painful or unstable, and there is no 
underlying soft tissue damage, frequent loss of skin, or 
functional limitation attributable to the scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.115, including Part 4, 
Diagnostic Code 7528 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.126, 4.130, Part 
4, including Diagnostic Code 9440 (2007).  

3.  The criteria for a compensable evaluation for a shell 
fragment scar of the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, 
including Diagnostic Code 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Concerning the veteran's claim for an increased initial 
rating for adjustment disorder with depressed mood, the RO 
awarded service connection for this condition in a March 2006 
rating decision and assigned an initial 10 percent disability 
rating, effective January 31, 2006 (date of claim).  
Therefore, the February 2006 VCAA letter served its purposes 
in that it provided section 5103(a) notice of the claimant; 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman.  In his March 2006 notice of disagreement 
(NOD), the veteran took issue with the 10 percent rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued a September 2006 SOC 
which contained, in pertinent part, the criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess.  The veteran was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

As for the veteran's claims for increased disability ratings 
for his service-connected residuals of prostate cancer and 
shell fragment scar of the left thigh, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Prior to initial adjudication of these claims, the RO's 
letters, dated in February 2006 and in April 2006, notified 
the veteran of the evidence that was needed to substantiate 
his claims; what information and evidence that VA will seek 
to provide and what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  See Pelegrini II, supra.  The veteran was notified 
of his responsibility to submit evidence which showed that 
the residuals of his prostate cancer and shell fragment scar 
of the left thigh had worsened, of what evidence was 
necessary to establish higher evaluations for each 
disability, and why the current evidence was insufficient to 
award the benefits sought.  

Even if the VCAA letters sent to the veteran in this matter 
failed to meet the requirements of Vazquez-Flores, thereby 
creating a presumption of prejudice, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  The 
requirements for higher disability ratings were contained in 
the RO's rating decisions, dated in March 2006 and in August 
2006.  In addition, the September 2006 statement of the case 
provided the veteran with the specific requirements under 
38 C.F.R. § 4.130, Diagnostic Code 9440, used in rating 
adjustment disorders.  Moreover, the February 2007 statement 
of the case, provided the veteran with the specific 
requirements used in rating his shell fragment wound of the 
scar of the left thigh, including 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, used in rating scars.  Moreover, 
an RO letter, dated in April 2006, informed the veteran that 
the VA determines disability ratings by considering evidence 
of the following: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claims.  In addition, the veteran demonstrated actual 
knowledge of what was needed to support his claims as 
reflected in his VA Form 9, filed in September 2006, and his 
letter, dated in February 2007, which indicates that these 
conditions negatively effect his employment.

As for VA duty to assist, the veteran's service medical 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was examined by VA during the pendency of the 
appeal, and was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Residuals of Prostate Cancer

The veteran is seeking an increased disability rating in 
excess of 40 percent for his service-connected residuals of 
prostate cancer, rated under Diagnostic Code (DC) 7528. 

Pursuant to the provisions of DC 7528, a 100 percent 
evaluation is warranted for malignant neoplasms of the 
genitourinary system.  A note to this code indicates that if 
there has been no local reoccurrence or metastasis following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, then the disability is to be 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
DC 7528, including note (2007).  

Pursuant to the provisions of DC 7527, postoperative 
residuals of prostate gland injuries are evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, DC 7527 (2007).  

In this case, there was no evidence or recurrence of active 
cancer shown or alleged.  The predominant residuals of the 
veteran's prostate cancer are limited to impotence and 
voiding dysfunction, with voiding dysfunction shown to be 
manifested as frequency.  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115b, DC 
7518.  Voiding dysfunction is further classified as involving 
urine leakage, urinary frequency, or obstructive voiding.  38 
C.F.R. § 4.115a.  For urinary leakage, a 40 percent rating is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed 2 to 4 times a day.  A 60 
percent evaluation is warranted for urinary leakage requiring 
the use of absorbent materials which must be changed more 
than four times a day.  

The criteria for rating urinary frequency specify that a 
where there is a daytime voiding interval of less than one 
hour, or awakening to void five or more times per night, a 
maximum 40 percent rating is warranted.  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, § 4.115b, 
Code 7522 (2007).  

When examined by VA in March 2006, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
complained of urinary incontinence for the past year and a 
half, but did not use pads or absorbent undergarments and did 
not require catheterization.  He reported nocturia every 45 
minutes and said that he had to change his underwear up to 
three times a day.  The veteran had no history of urinary 
tract infections, urinary stones, or nephritis.  The veteran 
reported that he had no erections since his radium seed 
implants in 2002 and had not tried any sort of intervention 
for his erectile dysfunction.  

On examination, the veteran penis was normal in size and 
consistency and there were no palpable lesions along the 
penile shaft or urethra.  The testicles were normal, 
bilaterally and digital rectal examination revealed a very 
hard, small, irregular prostate.  Uroflow studies showed a 
voided volume of 148 cc with a maximum flow rate of 14.5 
ml/sec.  Postvoid residual scan was 42 cc.  The assessment 
included erectile dysfunction secondary to prostate cancer, 
and urinary incontinence.  The examiner commented that there 
was no evidence of active prostate cancer.  

A VA cystoscopy in July 2006, showed no evidence of any 
trabeculations, bladder mass, or any seeds or other foreign 
bodies in the prostatic urethra or bladder.  A urodynamic 
evaluation showed that the veteran had a rather low capacity 
but a properly compliant bladder.  

In this case, the record does not demonstrate that the 
veteran's urine leakage or urine stress incontinence require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  Although 
the veteran does not use pads or absorbent undergarments, the 
fact that he reportedly changed his underwear up to three 
times a day is consistent with the rating criteria for a 40 
percent evaluation based on the need to change absorbent 
undergarments.  However, the residuals of his prostate cancer 
are not shown to be of such severity under the rating 
criteria discussed above to warrant a rating in excess of 40 
percent.  

While the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



Adjustment Disorder With Depressed Mood

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected adjustment 
disorder with depressed mood.

The RO has rated the veteran's service-connected adjustment 
disorder with depressed mood pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440, used in rating chronic adjustment 
disorder.  

Where adjustment disorder results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication; a 10 percent rating is 
awarded.  

Where adjustment disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is awarded.  

Where adjustment disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9440 (2007).  

On VA psychiatric examination in March 2006, the veteran 
described mild symptoms of depressed mood for a few hours 
most mornings, with remissions up to three or four days a 
week with improved capacity for adjustment during those 
times.  The veteran reported that he lost a few days of work 
during the past year due, in part, to his depressed mood and 
lack of interest, but could not specify how much time he 
actually lost.  He denied any social impairment and said that 
he goes to the local coffee shop everyday and hangs out with 
his friends, then returns home and does some work.  He was a 
self-employed carpenter for the past 40 years and now worked 
part-time.  He described some sleep disturbance due to 
nocturia and said he got about four to five hours of sleep a 
night and took naps during the day.  He reported a history of 
depressive symptoms for the past year and a half due to his 
prostate cancer and other nonservice-connected disabilities, 
including emphysema and heart problems.  

On mental status examination, there was no evidence of 
impairment of thought process or communication, or any 
delusions or hallucinations.  He was well oriented and his 
speech was of normal rate and flow.  He denied any memory 
problems, obsessive or ritualistic behaviors, homicidal or 
suicidal ideations, panic attacks, anxiety, or impaired 
impulse control.  The diagnosis was adjustment disorder with 
depressed mood.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70, and commented that it was in 
keeping with the veteran's mild symptoms.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 61 
and 70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy, or theft 
with the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms of adjustment disorder, the Board 
finds that the manifestations listed for the GAF of 70 as 
noted by the VA examiner is more in keeping with the 
veteran's disability picture.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  It must 
be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

The clinical findings do not show the frequency, severity, or 
duration of psychiatric symptoms necessary for a rating of 30 
percent or higher under the criteria cited above.  There was 
no evidence of any symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  To the contrary, the veteran reported that he 
interacts with friends on a daily basis and has a good 
relationship with his wife and his two children.  He's been 
self-employed as a carpenter for over 40 years.  Although the 
veteran reported that he now worked part-time due to 
incontinence, the record shows that he has additional medical 
problems, including coronary artery disease and COPD that 
clearly impact on his physical activities and contribute to 
his depressive symptoms.  The evidence shows that the veteran 
has no significant difficulty working around his house or in 
his capacity as a part-time carpenter.  He interacts well 
with friends and family on a daily basis and has not 
demonstrated any signs or symptoms of more than mild 
depression a few hours a week, with many days in which he has 
no symptoms.  The Board is cognizant that the veteran has 
some interrupted sleep.  However, his sleep disturbance is 
already compensated, at least in part, by the rating assigned 
for the residuals of his prostate cancer under DC 7528, based 
on voiding dysfunction.  

Clearly, the evidence does not suggest that the veteran's 
symptoms are of such severity to warrant a rating of 30 
percent or higher.  Accordingly, the Board concludes that the 
veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 10 percent from 
the initial grant of service connection.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied.  

Shell Fragment Scar of the Left Thigh

The veteran is currently assigned a noncompensable evaluation 
for his left thigh scar under Diagnostic Code 7805, which 
provides that scars be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  Under DC 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches; a 
20 percent rating is assigned for an area or areas exceeding 
12 square inches; a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches.  

Under Diagnostic Code 7802, a 10 percent evaluation is 
assigned for scars, other than the head, face, or neck that 
are superficial and that do not cause limited motion and have 
an area or areas of 144 square inches or greater.  Diagnostic 
Code 7803 assigns a 10 percent evaluation for unstable, 
superficial scars.  Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars that are painful on 
examination.  Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

When examined by VA in May 2006, the veteran reported that 
the left thigh scar did not bother him or cause any residual 
symptoms or limitation of any sort other than a throbbing 
sensation.  Physical examination revealed 5.5 cm x 1 cm x .2 
cm depressed left anterior thigh scar that was not tender, 
retracted or adherent and was very similar in color and 
texture to the surrounding skin.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for residuals of the shell fragment scar 
on the left thigh.  While the Board acknowledges the 
veteran's complaints of pain relating to this condition, the 
objective findings showed no evidence that the scar was 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, encompassed an area greater than 
6 square inches (39 square cm), or caused any limitation of 
function.  The VA examiner in May 2006 specifically noted 
that there was no tenderness or adherence of the scar to the 
underlying tissue.  Thus, a compensable evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2007).  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for the residuals of 
his prostate cancer and the left thigh shell fragment scar.  
However, upon review of all the evidence of record, the Board 
finds that at no time during the pendency of the claim for an 
increased rating, to include consideration of the one-year 
period before the claims were received, have the residuals of 
prostate cancer or the shell fragment scar of the left thigh 
been more or less disabling than is reflected in the 
evaluations assigned for each disability.  




ORDER

An increased evaluation for residuals of prostate cancer is 
denied.  

An initial evaluation in excess of 10 percent for adjustment 
disorder with depressed mood, is denied.  

An increased evaluation for a shell fragment scar on the left 
thigh is denied.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


